Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 5, 2017

                                     No. 04-17-00440-CV

                               EX PARTE PETER BURTON,

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI09461
                       The Honorable Renee A. Yanta, Judge Presiding


                                        ORDER

        On September 21, 2017, we abated this appeal to allow the trial court an opportunity to
sign a final written judgment relating to its bench trial of June 15, 2017. On November 30, 2017,
the trial court filed an Advisory to the Court and Motion for Additional Time, requesting an
additional thirty days to sign the final order. We grant the request and abate this appeal for an
additional thirty days.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court